UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-6017


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

EUGENE JOHNSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:90-cr-00113-JRS-1)


Submitted:   May 26, 2016                     Decided:   June 1, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Eugene Johnson, Appellant Pro Se. Dominick Salvatore Gerace, II,
Assistant United States Attorney, Brian R. Hood, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Eugene    Johnson    appeals     from   the   district     court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.       United States v. Johnson, No. 3:90-cr-00113-JRS-

1 (E.D. Va. Dec. 18, 2015).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this   court   and    argument   would    not   aid   the

decisional process.

                                                                       AFFIRMED




                                       2